         Case 1:19-cv-09922-VEC Document 27
                                         26 Filed 07/10/20 Page 1 of 2
                                                                     1


 LAW OFFICE OF DARRYN G. SOLOTOFF                                              25 Melville Park Road
                                                                                              Suite 108
 ATTORNEYS AT LAW                                                            Melville, New York 11747
                                                                                        T 516-695-0052
                                                                                       DS@lawsolo.net




                                                      July 10, 2020      USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
VIA ECF                                                                  DOC #:
The Honorable Valerie E. Caproni                                         DATE FILED: 07/10/2020
United States District Judge
United States District Court, Southern District of New York
40 Foley Square
New York, New York 10007
                       Re:     Murphy v. Petsmart, Inc.
                               Case No.: 1:19-cv-09922-VEC
                                                                      MEMO ENDORSED
Dear Judge Caproni,
        The undersigned represents James Murphy, on behalf of himself and all other persons
similarly situated (“Plaintiff”), in the above-referenced action against Petsmart, Inc.,
(“Defendant”). We write, with Defendant’s consent, to respectfully request a stay of the
proceedings in this action, pending the ruling of the Second Circuit Court of Appeals’ review of
rulings on similar motions to dismiss.

        By way of brief background, last month, courts in the Southern District of New York
have granted motions to dismiss other gift card cases involving similar complaints. (See
Yovanny Dominguez v. Banana Republic, LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-cv-10171
(GHW) (“Banana Republic”); James Murphy v. Kohl’s Department Stores, Inc., U.S.D.C.
S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s”). Plaintiffs in those cases exercised their right
to appeal from those rulings, and the Second Circuit has recently ordered an expedited briefing
schedule in certain of those cases, indicating some intention that the Second Circuit intends to
address the same issues at the core of the pending motion to dismiss. Although we understand
that the plaintiffs/appellants in those cases intend to ask the Second Circuit to consolidate those
appeals and withdraw the expedited briefing schedules, the Second Circuit’s intent to rule on
these same issues is inevitable and possibly imminent.

       As a result, Plaintiff seeks, with Defendant’s consent, a comprehensive stay of the
proceedings in this action pending the Second Circuit’s rulings on the appeals. A stay would
conserve judicial resources and permit this Court to proceed at a future date with the benefit of
guidance from the Court of Appeals.

       Thank you for your anticipated cooperation in this matter. Should the Court have any
questions, please do not hesitate to contact the undersigned attorney.

                                                     Respectfully submitted,

                                                   /s/ Darryn G. Solotoff, Esq.

                                                     Darryn G. Solotoff, Esq.

cc: All counsel of record (via ECF)
            Case 1:19-cv-09922-VEC Document 27 Filed 07/10/20 Page 2 of 2




Application GRANTED. The Clerk of Court is respectfully directed to stay the case and terminate all
pending motions and deadlines.

The parties must file a status update on or before January 8, 2021, or within 21 days of the Second
Circuit's decision, whichever is earlier.

SO ORDERED.                  Date: 07/10/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
